Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated July 31, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s grant of public assistance for 30 days, and thereafter until compliance with certain regulations of the Department of Social Services is exhibited. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The commissioner’s *985determination that petitioner’s failure to report for referral to a work program was without good cause is supported by the record. Petitioner’s failure to produce medical evidence in verification of his alleged incapacitation due to illness rendered the testimony offered in support insufficient (see 18 NYCRR 385.7 [c] [8]; Matter of Carr v D’Elia, 72 AD2d 769; Matter of Herman v Blum, 78 AD2d 552, affd 54 NY2d 677). We are constrained to comment that while the hearing officer did not deprive petitioner of due process, he surely could have been more understanding to a pro se applicant who was not aware of the type of evidence required to establish his case. Lazer, J. P., Gulotta, Bracken and Boyers, JJ., concur.